Citation Nr: 0631794	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected fibromyalgia.

2.  Entitlement to an initial compensable rating for 
service-connected sinusitis with chronic rhinitis prior to 
May 22 2003.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected sinusitis with chronic rhinitis from May 
22, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 until her 
retirement in May 2002.  

These matters come are the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  In August 2004, the veteran was 
afforded a personal hearing before the undersigned in 
Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

Following the issuance of the January 2004 Statement of the 
Case, new medical records were added to the claims file that 
the RO has not considered, nor did the veteran waive initial 
consideration by the RO.  Specifically, April 2005, January 
2006 and June 2006VA examination reports were added to the 
claims file.  On remand, the additional evidence must be 
considered.  Because consideration of this evidence by the 
RO was not waived, the RO must be given the opportunity to 
review the evidence before the Board can enter a decision.  
See 38 C.F.R. § 20.1304(c).

In addition, during the August 2004 personal hearing, the 
veteran stated that she was receiving ongoing treatment from 
the Bolling Air Force Base Clinic for her service connected 
disabilities.  Specifically, she stated that she was last 
treated at Bolling in July 2004, and was usually seen every 
three months for treatment.  After obtaining any necessary 
releases, the RO should obtain all outstanding pertinent 
medical records from the Bolling Air Force Base Clinic.

Finally, the Board finds that the veteran should be 
scheduled for VA examinations in order to determine the 
extent of her impairment from her service-connected 
fibromyalgia and sinusitis with chronic rhinitis.  With 
regard to her fibromyalgia, the veteran complained during an 
August 2004 hearing before the undersigned of worsening 
symptoms since her last VA examination in August 2002.  
Thus, another VA examination is warranted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  With regard to her 
sinusitis with chronic rhinitis, the current medical 
findings do not address the all criteria for rating 
sinusitis under Diagnostic Code 5025.  In this regard, the 
Court has noted that rating decisions must be based on 
medical findings that relate to the applicable criteria.  
Hence, another examination is indicated.  See Massey v. 
Brown, 7 Vet. App. 204, (1994). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, 
obtain all outstanding records of treatment 
for fibromyalgia and sinusitis with chronic 
rhinitis from Bolling Air Force Base Clinic 
since January 2004.  If the RO is unable to 
obtain any pertinent evidence identified by 
the veteran, it should so inform the veteran 
and request her to submit the outstanding 
evidence.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination by 
a physician with appropriate expertise to 
determine the nature and extent of 
impairment from her service-connected 
sinusitis with chronic rhinitis.  The 
veteran should be properly notified of the 
examination and of the consequences of her 
failure to appear.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner is requested to discuss the 
number of non-incapacitating and 
incapacitating (one that requires bed rest 
and treatment by a physician) episodes of 
sinusitis experienced by the veteran per 
year based on consideration of a history 
taken in conjunction with the examination 
and review of the claims file.  The 
examiner should specifically note whether, 
and how often, the veteran has required 
prolonged (lasting four-to-six weeks) 
antibiotic treatment and also identify the 
presence and degree of any headaches, 
pain, purulent discharge, osteomyelitis 
and/or crusting.  The examiner should note 
the presence or absence of polyps and the 
percent of obstruction, if any, in each 
nasal passage.  The examiner should also 
provide an opinion concerning the impact 
of the sinusitis with chronic rhinitis on 
the veteran's ability to work.

The rationale for all opinions expressed 
must also be provided.

3.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from her service-connected 
fibromyalgia.  The veteran should be 
properly notified of the examination and 
of the consequences of her failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should record all current 
complaints and pertinent clinical findings 
associated with the veteran's fibromyalgia 
(as distinguished from other 
disabilities).  

The examiner should identify any areas of 
pain or tenderness, any other 
manifestations of the disability and all 
functional impairment from the disability.  
The examiner should also indicate: whether 
the veteran's fibromyalgia requires 
continuous medication for control; whether 
it is episodic, with exacerbations often 
precipitated by environmental or emotional 
stress or by overexertion, but that is 
present more than one-third of the time; 
or whether it is constant, or nearly so, 
and refractory to therapy.  The examiner 
should not rely solely on the veteran's 
reported history in so indicating, but 
rather should determine whether the 
veteran's reported history is substantiate 
by the record.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected fibromyalgia on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  Then, the RO should readjudicate the 
veteran's initial ratings claims on appeal.  
If the benefits sought on appeal remain 
denied, the veteran and her representative 
should be provided a supplemental statement 
of the case (SSOC) and the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
K. R. Fletcher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



